Citation Nr: 1341060	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-26 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant; E.D. & E.R., the appellant's daughters



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that determined that the original appellant (hereinafter referred to as the "claimant") did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund. 

The claimant died in January 2012. For all claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151(2008) enacted 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012), which permits an eligible person to file a request to be substituted for an original claimant for purposes of processing the claim to completion. 

After the claimant's death, the claimant's widow (hereinafter referred to as the "appellant") submitted evidence that showed that she was the claimant's wife at the time of his death and VA subsequently approved her application for substitution for the claimant's outstanding claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.

The appellant and her daughters testified in support of this claim during a hearing held at the RO in Waco, Texas before the undersigned Veterans Law Judge (VLJ) in August 2012 (Travel Board hearing). A transcript of the hearing is associated with the claims file.

In August 2012, the appellant submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the Recognized Guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The claimant does not have recognized active military service for the purposes of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund. 38 U.S.C.A. § 5101(a); American Recovery and Reinvestment Act, Section 1002, Pub. L. No. 111-5 (Enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

However, when the law and not the evidence is dispositive of the claim, the VCAA is not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (VCAA not applicable to a claim for non-service connected pension when the claimant did not serve on active duty during a period of war). 

Moreover, the regulations provide that VA will refrain from providing assistance in obtaining evidence when a claimant is ineligible for the benefit sought "because of lack of qualifying service, lack of veteran status, or other lack of legal entitlement." 38 C.F.R. § 3.159(d). As the law (i.e., the claimant's basic eligibility) is dispositive in the instant claim, the VCAA is not applicable.

Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). 

Section 1002 addresses "Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II." Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submits to the Secretary a claim for benefits under this section. 

Section 1002(d) provides that an eligible person is any person who: (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. Id.  

The Act directs VA to administer the provisions of this section in a manner consistent with applicable provisions of Title 38 of the United States Code, and other provisions of law, and to apply the definitions in 38 U.S.C.A. § 101 (West 2002 & Supp. 2012), in the administration of the provisions, except to the extent otherwise provided. 

Specifically, VA is authorized by statute to prescribe regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits under the laws administered by VA. 38 U.S.C.A. § 501(a)(1) (West 2002 & Supp. 2012). Pursuant to that authority, regulatory guidelines have been developed governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.

The guidelines provide that, for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. 
38 C.F.R. § 3.203(a). When a claimant does not submit evidence of service or the evidence submitted does not meet these requirements, the VA shall request verification of service from the service department. 38 C.F.R. § 3.203(c).

Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces. Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997). Moreover, where the United States service department does not certify a claimant's alleged service in the Philippine Army, VA cannot consider his or her claim for veterans' benefits based on that service. Soria v. Brown, 118 Fed. 3d 747 (Fed. Cir. 1997).

The appellant essentially contends that the claimant worked with the organized guerilla forces in assisting the American forces against the Japanese during World War II. In support of this claim, the claimant and, subsequently, the appellant, submitted records from the Philippine Veterans Affairs Office, establishing that the claimant was considered a veteran by the Philippine government for pension purposes based on service during World War II. Moreover, the claimant and the appellant both submitted undated affidavits from individuals who claimed to have served with the claimant during World War II. 

Unfortunately, the records submitted in support of this claim fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department. As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund. 

Basic eligibility for VA benefits may be established only upon verification of valid military service by the service department or by the National Personnel Records Center (NPRC). The record indicates that VA contacted the NPRC to attempt to verify the claimant's service. In a February 2010 response, the NPRC determined that there was no verifiable service under the claimant's name. At VA's request, the NPRC conducted a subsequent search in March 2012, but the search again revealed that the claimant had no recognized guerrilla service or service as a member of the Philippine Commonwealth Army in the service of the U.S. Armed Forces.

As the service department's findings are binding and conclusive upon VA, the Board is bound by this determination. See Duro, 2 Vet. App. at 532; Soria, 118 F.3d at 749. The proper course for the appellant, who believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department. See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994). Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.

Based upon the record in this case, the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. The claimant may not, therefore, be considered a veteran for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


ORDER

One-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


